Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 1 of 18 Page ID #:252




  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 VANESSA BRYANT, a California             CASE NO. 2:20-cv-09582-JFW-E
    resident,
 12                                          DISCOVERY DOCUMENT
 13           Plaintiff,
                                             [PROPOSED] STIPULATED
 14        v.                                PROTECTIVE ORDER
 15 COUNTY OF LOS ANGELES, a                 Assigned to Hon. John F. Walter and
    public entity; LOS ANGELES               Magistrate Judge Charles F. Eick
 16 COUNTY SHERIFF’S
 17 DEPARTMENT, a public entity; ALEX
    VILLANUEVA, as Sheriff of the
 18 County of Los Angeles and as an
    individual; and DOES 1-10, inclusive,
 19
 20              Defendants.

 21
 22
 23
 24
 25
 26
 27
 28
                                                              Case No. 2:20-cv-09582-JFW-E
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 2 of 18 Page ID #:253




  1 1.           A.    PURPOSES AND LIMITATIONS
  2              Discovery in this action is likely to involve production of confidential,
  3 proprietary, or private information for which special protection from public
  4 disclosure and from use for any purpose other than prosecuting this litigation may
  5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  6 enter the following Stipulated Protective Order. The parties acknowledge that this
  7 Order does not confer blanket protections on all disclosures or responses to
  8 discovery and that the protection it affords from public disclosure and use extends
  9 only to the limited information or items that are entitled to confidential treatment
 10 under the applicable legal principles. The parties further acknowledge, as set forth
 11 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 12 file confidential information under seal. Rather, this Court’s Standing Order
 13 (Dkt. 18) and Civil Local Rule 79-5 set forth the procedures that must be followed
 14 and the standards that will apply when a party seeks permission from the court to
 15 file material under seal.
 16              B.    GOOD CAUSE STATEMENT
 17              This action is likely to involve confidential personal data for which special
 18 protection from public disclosure and from use for any purpose other than
 19 prosecution of this action is warranted. Such confidential materials and information
 20 may consist of, among other things, personal contact information of public figures,
 21 personal medical information, graphic photos and/or recordings of deceased
 22 individuals, and other confidential information otherwise generally unavailable to
 23 the public, or which may be privileged or otherwise protected from disclosure under
 24 state or federal statutes, court rules, case decisions, or common law. In addition,
 25 although Plaintiff disagrees and reserves all rights, the County of Los Angeles
 26 believes that certain personnel and administrative investigation files contain
 27 confidential or official information and/or implicate third-party privacy rights.
 28              Accordingly, to expedite the flow of information, to facilitate the prompt
      487930.1
                                                     2                    Case No. 2:20-cv-09582-JFW-E
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 3 of 18 Page ID #:254




  1 resolution of disputes over confidentiality of discovery materials, to adequately
  2 protect information the parties are entitled to keep confidential, to ensure that the
  3 parties are permitted reasonable necessary uses of such material in preparation for
  4 and in the conduct of trial, to address their handling at the end of the litigation, and
  5 serve the ends of justice, a protective order for such information is justified in this
  6 matter. It is the intent of the parties that information will not be designated as
  7 confidential for tactical reasons and that nothing be so designated without a good
  8 faith belief that it has been maintained in a confidential, non-public manner, and
  9 there is good cause why it should not be part of the public record of this case.
 10 2.           DEFINITIONS
 11              2.1   Action: Vanessa Bryant v. County of Los Angeles, et al., Case No.
 12 2:20-cv-09582-JFW-E.
 13              2.2   Challenging Party: a Party or Non-Party that challenges the designation
 14 of information or items under this Order.
 15              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 16 how it is generated, stored, or maintained) or tangible things that qualify for
 17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 18 the Good Cause Statement.
 19              2.4   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Information or
 20 Items: Extremely sensitive CONFIDENTIAL information (regardless of how it is
 21 generated, stored, or maintained) or tangible things, the disclosure of which to
 22 another Party or Non-Party would create a substantial risk of serious financial or
 23 other injury that cannot be avoided by less restrictive means.
 24              2.5   Counsel: Outside Counsel of Record and House Counsel (as well as
 25 their support staff).
 26              2.6   Designating Party: a Party or Non-Party that designates information or
 27 items that it produces in disclosures or in responses to discovery as
 28 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
      487930.1
                                                   3                   Case No. 2:20-cv-09582-JFW-E
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 4 of 18 Page ID #:255




  1              2.7   Disclosure or Discovery Material: all items or information, regardless
  2 of the medium or manner in which it is generated, stored, or maintained (including,
  3 among other things, testimony, transcripts, and tangible things), that are produced or
  4 generated in disclosures or responses to discovery in this matter.
  5              2.8   Expert: a person with specialized knowledge or experience in a matter
  6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  7 an expert witness or as a consultant in this Action.
  8              2.9   House Counsel: attorneys who are employees of a party to this Action.
  9 House Counsel does not include Outside Counsel of Record or any other outside
 10 counsel.
 11              2.10 Non-Party: any natural person, partnership, corporation, association, or
 12 other legal entity not named as a Party to this action.
 13              2.11 Outside Counsel of Record: attorneys who are not employees of a party
 14 to this Action but are retained to represent or advise a party to this Action and have
 15 appeared in this Action on behalf of that party or are affiliated with a law firm which
 16 has appeared on behalf of that party, and includes support staff.
 17              2.12 Party: any party to this Action, including all of its officers, directors,
 18 employees, consultants, retained experts, and Outside Counsel of Record (and their
 19 support staffs).
 20              2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 21 Discovery Material in this Action.
 22              2.14 Professional Vendors: persons or entities that provide litigation support
 23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 25 and their employees and subcontractors.
 26              2.15 Protected Material: any Disclosure or Discovery Material that is
 27 designated as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
 28 ONLY.”
      487930.1
                                                      4                    Case No. 2:20-cv-09582-JFW-E
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 5 of 18 Page ID #:256




  1              2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
  2 from a Producing Party.
  3              2.17 Testimony: all depositions, declarations, or other testimony taken or
  4 used in this Proceeding.
  5 3.           SCOPE
  6              The protections conferred by this Stipulation and Order cover not only
  7 Protected Material (as defined above), but also (1) any information copied or
  8 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  9 compilations of Protected Material; and (3) any testimony, conversations, or
 10 presentations by Parties or their Counsel that might reveal Protected Material.
 11              Any use of Protected Material at trial shall be governed by the orders of the
 12 trial judge. This Order does not govern the use of Protected Material at trial.
 13 4.           DURATION
 14              Even after final disposition of this litigation, the confidentiality obligations
 15 imposed by this Order shall remain in effect until a Designating Party agrees
 16 otherwise in writing or a court order otherwise directs. Final disposition shall be
 17 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 18 or without prejudice; and (2) final judgment herein after the completion and
 19 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 20 including the time limits for filing any motions or applications for extension of time
 21 pursuant to applicable law.
 22 5.           DESIGNATING PROTECTED MATERIAL
 23              5.1   Exercise of Restraint and Care in Designating Material for Protection.
 24 Each Party or Non-Party that designates information or items for protection under
 25 this Order must take care to limit any such designation to specific material that
 26 qualifies under the appropriate standards. The Designating Party must designate for
 27 protection only those parts of material, documents, items, or oral or written
 28 communications that qualify so that other portions of the material, documents,
      487930.1
                                                      5                    Case No. 2:20-cv-09582-JFW-E
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 6 of 18 Page ID #:257




  1 items, or communications for which protection is not warranted are not swept
  2 unjustifiably within the ambit of this Order.
  3              Mass, indiscriminate, or routinized designations are prohibited. Designations
  4 that are shown to be clearly unjustified or that have been made for an improper
  5 purpose (e.g., to unnecessarily encumber the case development process or to impose
  6 unnecessary expenses and burdens on other parties) may expose the Designating
  7 Party to sanctions.
  8              If it comes to a Designating Party’s attention that information or items that it
  9 designated for protection do not qualify for protection, that Designating Party must
 10 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 11              5.2   Manner and Timing of Designations. Except as otherwise provided in
 12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 14 under this Order must be clearly so designated before the material is disclosed or
 15 produced.
 16              Designation in conformity with this Order requires:
 17              (a)   for information in documentary form (e.g., paper or electronic
 18 documents, but excluding transcripts of depositions or other pretrial or trial
 19 proceedings), that the Producing Party affix at a minimum, the legend
 20 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or
 21 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter “AEO legend”), to
 22 each page that contains protected material. If only a portion or portions of the
 23 material on a page qualifies for protection, the Producing Party also must clearly
 24 identify the protected portion(s) (e.g., by making appropriate markings in the
 25 margins).
 26              A Party or Non-Party that makes original documents available for inspection
 27 need not designate them for protection until after the inspecting Party has indicated
 28 which documents it would like copied and produced. During the inspection and
      487930.1
                                                     6                    Case No. 2:20-cv-09582-JFW-E
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 7 of 18 Page ID #:258




  1 before the designation, all of the material made available for inspection shall be
  2 deemed ““CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the inspecting
  3 Party has identified the documents it wants copied and produced, the Producing
  4 Party must determine which documents, or portions thereof, qualify for protection
  5 under this Order. Then, before producing the specified documents, the Producing
  6 Party must affix the “CONFIDENTIAL legend” or the “AEO legend” to each page
  7 that contains Protected Material. If only a portion or portions of the material on a
  8 page qualifies for protection, the Producing Party also must clearly identify the
  9 protected portion(s) (e.g., by making appropriate markings in the margins).
 10              (b)   for Testimony given in depositions, that the Designating Party may
 11 either:
 12                    (i)    identify on the record, before the close of the deposition, all
 13 CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY Testimony,
 14 by specifying all portions of the Testimony that qualify as CONFIDENTIAL or
 15 CONFIDENTIAL—ATTORNEYS’ EYES ONLY; and/or
 16                    (ii)   provisionally designate on the record, before the close of the
 17 deposition, the entirety of the Testimony at the deposition as CONFIDENTIAL or
 18 CONFIDENTIAL—ATTORNEYS’ EYES ONLY, with the right to identify
 19 specific portions of the Testimony as CONFIDENTIAL or CONFIDENTIAL—
 20 ATTORNEYS’ EYES ONLY within 30 days following electronic receipt of an
 21 electronic version of the deposition transcript. If the designating party does not
 22 identify specific portions of the Testimony for designation within 30 days of
 23 electronic receipt of an electronic version of the deposition transcript, the entirety of
 24 the testimony shall be de-designated and no longer treated as CONFIDENTIAL or
 25 CONFIDENTIAL—ATTTORNEYS’ EYES ONLY.
 26                    In circumstances where portions of the deposition Testimony are
 27 designated for protection, the transcript pages containing CONFIDENTIAL or
 28 CONFIDENTIAL-ATTORNEYS’ EYES ONLY Information may be separately
      487930.1
                                                     7                    Case No. 2:20-cv-09582-JFW-E
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 8 of 18 Page ID #:259




  1 bound by the court reporter, who must affix to the top of each page the legend
  2 “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” as
  3 instructed by the Designating Party.
  4              (c)   for information produced in some form other than documentary and for
  5 any other tangible items, that the Producing Party affix in a prominent place on the
  6 exterior of the container or containers in which the information is stored the
  7 “CONFIDENTIAL legend” or “AEO legend.” If only a portion or portions of the
  8 information warrants protection, the Producing Party, to the extent practicable, shall
  9 identify the protected portion(s).
 10              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 11 failure to designate qualified information or items does not, standing alone, waive
 12 the Designating Party’s right to secure protection under this Order for such material.
 13 Upon timely correction of a designation, the Receiving Party must make reasonable
 14 efforts to assure that the material is treated in accordance with the provisions of this
 15 Order.
 16 6.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
 17              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 18 designation of confidentiality at any time that is consistent with the Court’s
 19 Scheduling Order.
 20              6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 21 resolution process under Local Rule 37.1 et seq.
 22              6.3   The burden of persuasion in any such challenge proceeding shall be on
 23 the Designating Party. Frivolous challenges and designations, or those made for an
 24 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 25 other parties) may expose the Challenging Party or Designating Party to sanctions.
 26 Unless the Designating Party has waived or withdrawn the confidentiality
 27 designation, all parties shall continue to afford the material in question the level of
 28 protection to which it is entitled under the Producing Party’s designation until the
      487930.1
                                                    8                   Case No. 2:20-cv-09582-JFW-E
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 9 of 18 Page ID #:260




  1 Court rules on the challenge.
  2    7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  3              7.1   Basic Principles. A Receiving Party may use Protected Material that is
  4 disclosed or produced by another Party or by a Non-Party in connection with this
  5 Action only for prosecuting, defending, or attempting to settle this Action. Such
  6 Protected Material may be disclosed only to the categories of persons and under the
  7 conditions described in this Order. When the Action has been terminated, a
  8 Receiving Party must comply with the provisions of section 13 below (FINAL
  9 DISPOSITION).
 10              Protected Material must be stored and maintained by a Receiving Party at a
 11 location and in a secure manner that ensures that access is limited to the persons
 12 authorized under this Order.
 13              7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 14 otherwise ordered by the court or permitted in writing by the Designating Party, a
 15 Receiving Party may disclose any information or item designated
 16 “CONFIDENTIAL” only to:
 17              (a)   the Receiving Party’s Outside Counsel of Record in this Action
 18 (including support staff and outside copying and data hosting providers) who are
 19 directly assisting Outside Counsel of Record in the preparation of this Action for
 20 trial;
 21              (b)   the officers, directors, and employees (including House Counsel) of the
 22 Receiving Party to whom disclosure is reasonably necessary for this Action;
 23              (c)   Plaintiff’s advisers;
 24              (d)   Experts (as defined in this Order) of the Receiving Party to whom
 25 disclosure is reasonably necessary for this Action and who have signed the
 26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27              (e)   the court and its personnel;
 28              (f)   court reporters and their staff;
      487930.1
                                                      9                Case No. 2:20-cv-09582-JFW-E
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 10 of 18 Page ID #:261




   1              (g)   professional jury or trial consultants, mock jurors, and Professional
   2 Vendors to whom disclosure is reasonably necessary for this Action and who have
   3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4              (h)   the author or recipient of a document containing the information or a
   5 custodian or other person who otherwise possessed or knew the information;
   6              (i)   during their depositions, witnesses, and attorneys for witnesses, in the
   7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   9 will not be permitted to keep any confidential information unless they sign the
  10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11 agreed by the Designating Party or ordered by the court. Pages of transcribed
  12 deposition testimony or exhibits to depositions that reveal Protected Material may
  13 be separately bound by the court reporter and may not be disclosed to anyone except
  14 as permitted under this Stipulated Protective Order; and
  15              (i)   any mediator or settlement officer, and their supporting personnel,
  16 mutually agreed upon by any of the parties engaged in settlement discussions.
  17              7.3   Disclosure of “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
  18 Information or Items. Unless otherwise ordered by the court or permitted in writing
  19 by the Designating Party, a Receiving Party may disclose any information or item
  20 designated “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
  21              (a) the Receiving Party’s Outside Counsel of Record in this Action (including
  22 support staff and outside copying and data hosting providers) who are directly
  23 assisting Outside Counsel of Record in the preparation of this Action for trial;
  24              (b) Experts (as defined in this Order) of the Receiving Party to whom
  25 disclosure is reasonably necessary for this Action and who have signed the
  26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27              (c) the court and its personnel;
  28              (d) court reporters and their staff;
       487930.1
                                                         10               Case No. 2:20-cv-09582-JFW-E
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 11 of 18 Page ID #:262




   1              (e) professional jury or trial consultants, mock jurors, and Professional
   2 Vendors to whom disclosure is reasonably necessary for this Action and who have
   3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4              (f) the author or recipient of a document containing the information or a
   5 custodian or other person who otherwise possessed or knew the information;
   6              (g) during their depositions, witnesses, and attorneys for witnesses, in the
   7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   9 will not be permitted to keep any confidential information unless they sign the
  10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11 agreed by the Designating Party or ordered by the court. Pages of transcribed
  12 deposition testimony or exhibits to depositions that reveal Protected Material may
  13 be separately bound by the court reporter and may not be disclosed to anyone except
  14 as permitted under this Stipulated Protective Order; and
  15              (h) any mediator or settlement officer, and their supporting personnel,
  16 mutually agreed upon by any of the parties engaged in settlement discussions.
  17 8.           PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  18              IN OTHER LITIGATION
  19              If a Party is served with a subpoena or a court order issued in other litigation
  20 that compels disclosure of any information or items designated in this Action as
  21 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” that
  22 Party must:
  23              (a)   promptly notify in writing the Designating Party. Such notification
  24 shall include a copy of the subpoena or court order;
  25              (b)   promptly notify in writing the party who caused the subpoena or order
  26 to issue in the other litigation that some or all of the material covered by the
  27 subpoena or order is subject to this Protective Order. Such notification shall include
  28 a copy of this Stipulated Protective Order; and
       487930.1
                                                      11                   Case No. 2:20-cv-09582-JFW-E
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 12 of 18 Page ID #:263




   1              (c)    cooperate with respect to all reasonable procedures sought to be
   2 pursued by the Designating Party whose Protected Material may be affected.
   3              If the Designating Party timely seeks a protective order, the Party served with
   4 the subpoena or court order shall not produce any information designated in this
   5 action as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
   6 ONLY” before a determination by the court from which the subpoena or order
   7 issued, unless the Party has obtained the Designating Party’s permission. The
   8 Designating Party shall bear the burden and expense of seeking protection in that
   9 court of its confidential material and nothing in these provisions should be construed
  10 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  11 directive from another court.
  12 9.           A     NON-PARTY’S       PROTECTED         MATERIAL        SOUGHT         TO      BE
  13              PRODUCED IN THIS LITIGATION
  14              (a)    The terms of this Order are applicable to information produced by a
  15 Non-Party in this Action and designated as “CONFIDENTIAL” or
  16 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced
  17 by Non-Parties in connection with this litigation is protected by the remedies and
  18 relief provided by this Order. Nothing in these provisions should be construed as
  19 prohibiting a Non-Party from seeking additional protections.
  20              (b)    In the event that a Party is required, by a valid discovery request, to
  21 produce a Non-Party’s confidential information in its possession, and the Party is
  22 subject to an agreement with the Non-Party not to produce the Non-Party’s
  23 confidential information, then the Party shall:
  24                     (1)   promptly notify in writing the Requesting Party and the Non-
  25 Party that some or all of the information requested is subject to a confidentiality
  26 agreement with a Non-Party;
  27                     (2)   promptly provide the Non-Party with a copy of the Stipulated
  28 Protective Order in this Action, the relevant discovery request(s), and a reasonably
       487930.1
                                                      12                   Case No. 2:20-cv-09582-JFW-E
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 13 of 18 Page ID #:264




   1 specific description of the information requested; and
   2                    (3)    make the information requested available for inspection by the
   3 Non-Party, if requested.
   4              (c)   If the Non-Party fails to seek a protective order from this court within
   5 14 days of receiving the notice and accompanying information, the Receiving Party
   6 may produce the Non-Party’s confidential information responsive to the discovery
   7 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   8 not produce any information in its possession or control that is subject to the
   9 confidentiality agreement with the Non-Party before a determination by the court.
  10 Absent a court order to the contrary, the Non-Party shall bear the burden and
  11 expense of seeking protection in this court of its Protected Material.
  12 10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  13              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  14 Protected Material to any person or in any circumstance not authorized under this
  15 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  16 writing the Designating Party of the unauthorized disclosure(s), (b) use its best
  17 efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
  18 person or persons to whom unauthorized disclosures were made of all the terms of
  19 this Order, and (d) request such person or persons to execute the “Acknowledgment
  20 and Agreement to Be Bound” that is attached hereto as Exhibit A.
  21 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  22              PROTECTED MATERIAL
  23              The production, whether inadvertent or otherwise, of any Discovery Material
  24 which a party or third party later claims in good faith should not have been produced
  25 because of a privilege, including but not limited to the attorney-client privilege or
  26 work product doctrine (“Privileged Discovery Material”), will not be deemed to
  27 have waived any privilege for the Privileged Discovery Material in this matter or
  28 any other federal or state proceeding. If the Producing Party or third party notifies
       487930.1
                                                     13                   Case No. 2:20-cv-09582-JFW-E
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 14 of 18 Page ID #:265




   1 the Receiving Party that Privileged Discovery Material has been produced, the
   2 receiving party shall promptly destroy the Privileged Discovery Material or return
   3 the Privileged Discovery Material to the Producing Party or third party. The
   4 Receiving Party shall delete the Privileged Discovery Material (and all paper and
   5 electronic copies) from any systems used to house the documents, including
   6 document review databases, e-rooms, and any other location that stores the
   7 documents. The Receiving Party may move the Court for an order compelling
   8 production of the Privileged Discovery Material, which shall be filed under seal, and
   9 the motion shall not assert as a ground for entering such an order the fact or
  10 circumstances of the production. The Receiving Party may make no use of the
  11 Privileged Discovery Material during any aspect of this matter or any other matter,
  12 including in depositions or at trial, unless the documents are later designated by a
  13 court as not privileged or protected. This Order shall be interpreted to provide the
  14 maximum protection allowed by Federal Rule of Evidence 502(d), and other
  15 applicable laws and regulations.
  16 12.          PHOTOS OF HUMAN REMAINS
  17              Discovery in this matter may involve graphic photographs or video of human
  18 remains. If any Party discovers photographs or video of human remains that are
  19 responsive to a discovery request, the Party shall, in order to protect the dignity of
  20 the deceased individual and the privacy of the deceased individual’s family
  21 members, meet and confer with all other parties prior to any production of such
  22 material and reach agreement on an appropriate method for handling and producing
  23 the material.
  24 13.          MISCELLANEOUS
  25              13.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26 person to seek its modification by the Court in the future.
  27              13.2 Right to Assert Other Objections. By stipulating to the entry of this
  28 Protective Order no Party waives any right it otherwise would have to object to
       487930.1
                                                    14                   Case No. 2:20-cv-09582-JFW-E
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 15 of 18 Page ID #:266




   1 disclosing or producing any information or item on any ground not addressed in this
   2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   3 ground to use in evidence of any of the material covered by this Protective Order.
   4              13.3 Filing Protected Material. A Party that seeks to file under seal any
   5 Protected Material must comply with the Court’s Standing Order (Dkt. 18) and Civil
   6 Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
   7 court order authorizing the sealing of the specific Protected Material at issue. If a
   8 Party's request to file Protected Material under seal is denied by the court, then the
   9 Receiving Party may file the information in the public record unless otherwise
  10 instructed by the court.
  11 14.          FINAL DISPOSITION
  12              After the final disposition of this Action, as defined in paragraph 4, within 60
  13 days of a written request by the Designating Party, each Receiving Party must return
  14 all Protected Material to the Producing Party or destroy such material. As used in
  15 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  16 summaries, and any other format reproducing or capturing any of the Protected
  17 Material. Whether the Protected Material is returned or destroyed, the Receiving
  18 Party must submit a written certification to the Producing Party (and, if not the same
  19 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  20 (by category, where appropriate) all the Protected Material that was returned or
  21 destroyed and (2) affirms that the Receiving Party has not retained any copies,
  22 abstracts, compilations, summaries or any other format reproducing or capturing any
  23 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  24 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  25 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  26 reports, attorney work product, and consultant and expert work product, even if such
  27 materials contain Protected Material. Any such archival copies that contain or
  28 constitute Protected Material remain subject to this Protective Order as set forth in
       487930.1
                                                     15                    Case No. 2:20-cv-09582-JFW-E
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 16 of 18 Page ID #:267




   1 Section 4 (DURATION).
   2 15.          Any violation of this Order may be punished by any and all appropriate
   3 measures including, without limitation, contempt proceedings and/or monetary
   4 sanctions.
   5
   6 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   7
   8
   9 DATED: November 25, 2020               MUNGER, TOLLES & OLSON LLP
  10
  11
                                            By:       /s/ Luis Li
  12
                                                  LUIS LI
  13                                              Attorneys for Plaintiff
  14                                              VANESSA BRYANT

  15
  16 DATED: November 25, 2020               OFFICE OF THE COUNTY COUNSEL
  17
  18
                                            By:       /s/ Jonathan C. McCaverty
  19
                                                  JONATHAN C. MCCAVERTY
  20                                              Attorneys for Defendants
                                                  LOS ANGELES COUNTY SHERIFF’S
  21
                                                  DEPARTMENT and SHERIFF ALEX
  22                                              VILLANUEVA
  23
  24
  25
  26
  27
  28
       487930.1
                                                  16                 Case No. 2:20-cv-09582-JFW-E
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 17 of 18 Page ID #:268




   1 DATED: November 25, 2020          MILLER BARONDESS LLP
   2
   3
                                       By:       /s/ Louis R. Miller
   4
                                             LOUIS R. MILLER
   5                                         Attorneys for Defendant
   6                                         COUNTY OF LOS ANGELES

   7
   8 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   9
  10
  11
  12             11/25/20
        DATED: _______________________           /S/ CHARLES F. EICK
                                              Honorable Charles Eick
  13                                          United States Magistrate Judge
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       487930.1
                                             17                Case No. 2:20-cv-09582-JFW-E
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09582-JFW-E Document 33 Filed 11/25/20 Page 18 of 18 Page ID #:269




   1                             EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   2
   3
   4 I,       _____________________________         [print    or    type    full    name],      of
   5 _________________ [print or type full address], declare under penalty of perjury
   6 that I have read in its entirety and understand the Stipulated Protective Order that
   7 was issued by the United States District Court for the Central District of California
   8 on [date] in the case of Vanessa Bryant v. County of Los Angeles, et al., Case No.
   9 2:20-cv-09582-JFW-E. I agree to comply with and to be bound by all the terms of
  10 this Stipulated Protective Order and I understand and acknowledge that failure to so
  11 comply could expose me to sanctions and punishment in the nature of contempt. I
  12 solemnly promise that I will not disclose in any manner any information or item that
  13 is subject to this Stipulated Protective Order to any person or entity except in strict
  14 compliance with the provisions of this Order. I further agree to submit to the
  15 jurisdiction of the United States District Court for the Central District of California
  16 for the purpose of enforcing the terms of this Stipulated Protective Order, even if
  17 such enforcement proceedings occur after termination of this action.               I hereby
  18 appoint      __________________________         [print    or    type    full    name]      of
  19 _______________________________________ [print or type full address and
  20 telephone number] as my California agent for service of process in connection with
  21 this action or any proceedings related to enforcement of this Stipulated Protective
  22 Order.
  23 Date: ______________________________________
  24 City and State where sworn and signed: _________________________________
  25
  26 Printed name: ___________________________
  27
  28 Signature: _______________________________
       487930.1
                                               18                      Case No. 2:20-cv-09582-JFW-E
                                  STIPULATED PROTECTIVE ORDER
